DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14th, 2022 has been entered.
 
Response to Amendment
Applicant's amendments filed March 14th, 2022 have been entered. Claims 1, 3, 6, 10-11, and 15 have been amended.

The Section 112,1st and 2nd paragraph and objections to the specification made in the Office action mailed September 15th, 2022 have been withdrawn due to Applicant’s amendments and Examiner’s amendment as recited below.
The Section 103 rejections made in the Office action mailed September 15th, 2022 have been withdrawn due to Applicant’s amendments and Examiner’s amendment as recited below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Paul Bowen on March 30th, 2022.

The application has been amended as follows: 

	1. 	A reflective composite, comprising[[;]]:
	a first substrate a woven textile, stretch woven textile, or knitted textile having fibers of between 5 to 80 denier and being a moisture vapor permeable substrate;
	a first metal layer coupled with a surface of the first substrate, such that the metal layer substantially conforms to the shape of the surface of the first substrate and having a thickness of between 10 nm and 200 nm with an oxidation layer formed at a surface of the first metal layer;
		a second substrate;
	a protective layer coupled to the first metal layer with the oxidation layer and is moisture vapor permeable;
	a first insulation layer disposed between the first substrate and the second substrate, wherein the protective layer is in direct contact with the first insulation layer such that the first metal layer is spaced from the first insulation layer by the protective layer; and
	the first insulation layer and the protective layer are both disposed between the second substrate and the first substrate, the first insulation layer comprising air gaps, such that the first metal layer is provided exposure through the first insulation layer and having a thermal resistance of between 0.05 m2K/W and 0.5 m2K/W.

2.	The reflective composite of claim 1, further comprising:
	a second metal layer applied to a surface of the second substrate facing the first substrate.

3.	The reflective composite of claim 1, further comprising:
	a second protective layer

4.	The reflective composite of claim 1, wherein the protective layer comprises at least one of an organic protective coating and an inorganic protective coating.

6.	The reflective composite of claim 1, wherein the coupling of the metal layer to the first substrate and the protective layer limits formation of the oxidation layer.

8.	The reflective composite of claim 24, wherein the second insulation layer is selected from at least one of[[;]]: synthetic fibres, natural fibres, synthetic down, natural down, synthetic feathers, and natural feathers, and the insulation layer has a thermal resistance of between 0.05 m2K/W and 0.5 m2K/W.

9.	The reflective composite of claim 1, wherein the metal layer with the oxidation layer has an emissivity of between 0.31 to 0.2.

10.	The reflective composite of claim 1, wherein, due to the air gaps of the first insulation layer, less than fifty percent of the surface of the protective layer is in direct contact with the first insulation layer.

12.	The reflective composite of claim 1, wherein the first insulation layer is selected from the group of[[;]]: natural down, natural feather, natural fibre, synthetic feather, synthetic down, and synthetic fibre.

13.	The reflective composite of claim 1, wherein the second substrate comprises  a woven textile, stretch woven textile, or knitted textile having fibers of between  5 to 80 denier.

14.	The reflective composite of claim 1, wherein the first metal is applied to the vacuum

15-19.	(Cancelled)

22. (New) The reflective composite of claim 1, wherein the air gaps of the first insulation layer are in the form of at least one of the following: spacing between fibers of the first insulation layer, perforations through the first insulation layer, and cavities in the first insulation layer facing the protective layer.

23. (New) The reflective composite of claim 1, wherein the metal layer is aluminum.

24. (New) The reflective composite of claim 1, further comprising:
	a third substrate; and
	a second insulation layer, wherein the second insulation layer is disposed between the third substrate and the first substrate.

25. (New) The reflective composite of claim 24, further comprising:
	a second metal layer applied to a surface of the first substrate opposite the surface having the first metal layer coupled thereto or a surface of the second substrate facing the first substrate.

26. (New) The reflective composite of claim 24, further comprising:
	a second metal layer applied to a surface of the first substrate opposite the surface having the first metal layer coupled thereto;
	a third metal layer applied to a surface of the second substrate facing the first substrate; and
	a fourth metal layer applied to a surface of the third substrate facing the first substrate.

27. (New) The reflective composite of claim 23, further comprising:
	a fourth substrate; and
	a third insulation layer, wherein the third insulation layer is disposed between the third substrate and the fourth substrate.

28.(New) The reflective composite of claim 27, further comprising:
	a second metal layer applied to a surface of the third substrate facing the first substrate; and
	a third metal layer applied to a surface of the fourth substrate facing the third substrate.


Explanation of Examiner’s Amendments
Regarding “yarns” in line 3:
The term “yarns” (i.e. entwined/plied fibers/filaments) is not available in the entirety of the disclosure, especially not attributed the claimed denier but rather is disclosed as “fibers” [0050-0051], which is compounded by the fact that this case is a continuation (not a CIP), which means that if included in the claims 14/293,571 would be available as prior art.
Since the embodiment of 5-80 denier fibers is attributed only to a woven textile [0050-0051], but the Examiner has also allowed the claiming of knitted textiles for the claimed subject matter, as Omote has proven they are equally viable.
Regarding the change of “composite” to “first insulation layer” in reference to the thermal resistance.
The overall thermal resistance of the composite is not disclosed in relation to the claimed range. While a comparison chart is presented (Fig. 3B) disclosing some of the potential values within the claimed range, it does not constitute a disclosure of the entirety of the claimed range, which would result in new matter issues.
Regarding the deletion of “…spaced apart…by 0 mm to 25 mm”:
Being spaced apart by 0 mm makes no sense.
From the Examiner’s understanding, this range and spacing attribution are not disclosed in relation to the reflective composite, but rather testing/measurements of the spaces/gaps and metallized or not metallized substrates [0038].
This limitation was previously understood to be in reference to the thickness of the insulation layer [0047], which it is not.
Regarding the change of “oxide” to “oxidation” and inclusion of the term “air gaps”:
These terms were included to clarify the amended claim in light of the specification.
The latter term is also used to substitute for the deletions as recited above.

	In conclusion, while all of the currently claimed features are each available in the prior art, the currently claimed reflective composite comprising the combined of features as recited above is not motivated by the prior art, each feature attributing in part to a synergistically allowable invention.


Allowable Subject Matter
Claims 1-6, 8-14, and 22-28 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The closest prior art is that as set forth in the Office action mailed September 15th, 2022 and DE 9204832 U1 (which has been provided with a full machine translation).
However, none of the prior art motivates the formation of the currently claimed the reflective composite as recited above.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure. It is also assumed that any and all prior art cited in the patent application of 14/293,571 has also been properly cited and provided by Applicant as required.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 8th, 2022